Citation Nr: 1007783	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right second toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in August 2006 at 
which time the claim was denied along with other claims.  The 
Veteran appealed the denial of service connection for 
residuals of a fracture of the right second toe to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Order, the Court, in part, remanded that 
portion of the Board's August 2006 decision which denied 
service connection for residuals of a fracture of the right 
second toe back to the Board for further development and re-
adjudication.  In June 2008, the Board remanded the issue on 
appeal back to the RO for additional evidentiary development.  


FINDING OF FACT

Residuals of a fracture of the right second toe were not 
present during active duty or for many years thereafter and 
the preponderance of the competent evidence of record is 
against a finding that any currently existing residuals of a 
fracture of the right second toe was etiologically linked to 
the Veteran's active duty service.  


CONCLUSION OF LAW

Residuals of a fracture of the right second toe were not 
incurred in or aggravated by the Veteran's military service, 
nor may arthritis be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for residuals of a fracture of the right 
second toe via July 2002, August 2004 and February 2009 VCAA 
letters.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the Appeals Management Center/RO did provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate the claim and the Veteran has had the 
chance to submit evidence in response to the VCAA letters.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the July 2002, August 2004 and 
February 2009 VCAA letters and he was provided with notice of 
the types of evidence necessary to establish a disability 
rating or an effective date via letters dated in April 2007 
and October 2007.  While the April 2007 and October 2007 
letters do not specifically indicate that they pertain to the 
right toe claim, the letters did provide the Veteran with the 
requisite notice of how to establish an effective date and a 
disability rating.  To the extent that this notice was 
inadequate, the Board finds there is no prejudicial error.  
This is because, as set out below, service connection is 
being denied for residuals of a fracture of the right second 
toe.  Any questions as to the rating or effective date to be 
assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate.  The 2009 examination report is 
predicated on a full reading of the evidence in the Veteran's 
claims file.  The opinion considers all of the pertinent 
evidence of record, to include the Veteran's self-reported 
medical history and service treatment records.  The examiner 
indicated that he could not provide an opinion regarding the 
etiology of the residuals of a fracture of the right second 
toe without resort to speculation.  The examiner did not 
elaborate on why this was so.  The Board believes, however, 
that a plain reading of the medical evidence of record 
demonstrates that there was no evidence of a fracture of the 
right second toe which occurred during active duty or for 
many years thereafter.  Any opinion which attempted to link a 
current toe disability to active duty would be speculative by 
nature without evidence of an in-service injury or evidence 
of continuity of symptomatology from the time of the injury 
to the present.  As set out below, the Board finds the 
evidence is against a finding of an in-service injury and 
also against a finding of continuity of symptomatology  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  The issue on appeal was remanded, in part, in June 
2008 to obtain outstanding police records of the reported in-
service motor vehicle accident.  VA has been informed that 
this evidence cannot be produced.  Evidence was submitted 
directly to the Board without RO review in September 2009 and 
December 2009.  In December 2009, the Veteran's 
representative indicated that the Veteran was waiving the 
RO's review of this evidence.  The Veteran has not identified 
any other evidence which could support his claim which has 
not been obtained.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.  




Service connection criteria

In July 2002, the Veteran submitted a claim of entitlement to 
service connection, in part, for a fracture of the right 
second toe which he indicated was caused by a motor vehicle 
accident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).




Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service and 
reporting to sick call.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the appellant as a lay person 
has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of any currently 
existing right toe disability.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that he had trouble with 
foot pain during service.  The appellant is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed right toe disability.  See Barr.  

Analysis

The Board finds that service connection is not warranted for 
residuals of a fracture of the right second toe.  The service 
treatment records were silent as to complaints of, diagnosis 
of or treatment for a second right toe disability.  The 
records do document an injury to the right third toe but not 
to the right second toe.  

The Veteran was involved in an April 1957 motor vehicle 
accident.  A line of duty determination found that the 
accident was in the line of duty.  The primary diagnosis was 
laceration of the right lower leg and fracture of the right 
foot.  

The Veteran was involved in another motor vehicle accident in 
June 1957.  A June 1957 X-ray of the right foot was 
interpreted as revealing a fracture involving the distal end 
of the third metatarsal of the right foot.  There was a 
slight lateral deviation of the distal fragments.  There 
appeared to be some impaction.  There was no indication that 
the Veteran injured his right second metatarsal or phalange.  

Physical examination of the feet conducted at the time of the 
June 1957 exit examination determined they were normal.  On a 
Report of Medical History which was completed in June 1957, 
the Veteran reported he had or had had foot trouble.  

In October 2005, service connection was granted for residuals 
of a fracture of the third metatarsal of the right foot.  

There are clinical records which reference the Veteran 
reporting he has had current problems with his right third 
toe.  For instance, a January 2007 VA clinical record 
indicates the Veteran presented with complaints of a 
throbbing pain on the bottom of his right third toe which the 
Veteran reported had been present since a car accident in 
1956.  The assessments at that time were bilateral hallux 
abducto valgus, bilateral tinea pedis and metatarsalgia.  No 
right second toe disability was etiologically linked to the 
Veteran's active duty service.  

A May 2007 VA clinical record indicates the Veteran reported 
pain across the bottom of his right foot which started 
approximately ten years prior and was increasing.  

A June 2007 X-ray of the feet was interpreted as revealing 
hallux valgus deformity with mild osteoarthritic changes.  A 
deformity of the middle phalanx of the second digit was noted 
bilaterally which could be developmental or due to previous 
trauma.  The pertinent impressions were hallux valgus 
deformity and osteoarthritic changes.  

While there is evidence of the current existence of problems 
with the right second toe, the preponderance of the medical 
evidence does not link such a disability to the Veteran's 
active duty service.  

A VA examination was conducted in June 2009.  The Veteran 
reported he originally injured his right second toe in a 
motor vehicle accident in 1957.  He reported he was treated 
with a cast for approximately three or four weeks.  After the 
cast was removed, he reportedly continued to have pain 
constantly in the toe.  After discharge, he underwent 
surgical correction for a hammertoe of the second digit of 
the right foot and there were noted to be osteoarthritic 
changes of the second digit.  The Veteran complained of pain 
in the right foot which increased with prolonged walking or 
standing.  Three months prior, the Veteran underwent surgery 
for hammertoe of the second digit of the right foot.  January 
2007 X-rays were referenced as showing osteoarthritic changes 
which could be developmental or due to previous trauma.  The 
diagnosis was residuals of fracture of the right second toe.  
The examiner found it would require pure speculation to 
determine if any current disability of the right second toe 
was related to the in-service injury to the right foot.  This 
report does not provide competent evidence of an etiologic 
link between a currently existing right second toe disability 
and the Veteran's active duty service.  

In December 2009, a private podiatrist wrote that he 
originally saw the Veteran in September 2009, when he 
presented with pain, swelling and numbness of the right foot.  
The Veteran reported being in a motor vehicle accident in 
1957 when he injured his right foot.  The Veteran was treated 
with casting.  He reported a history of multiple 
complications and infections involving his right foot.  In 
2007, the Veteran underwent surgical correction involving the 
metatarsals and digits of the right foot.  It was noted that 
a Dr. K., related a correlation between fracture fragments of 
the right foot and the injury which previously occurred based 
on pre-operative X-rays.  It was the author's opinion, after 
review of the Veteran's VA medical records, that the injury 
from prior military service led to multiple fracture 
fragments and degeneration of the metatarsals and 
metatarsophalangeal joints of the right foot which 
necessitated surgical correction by Dr. K. in 2007.  The 
Veteran now had chronic swelling and stiffness of the right 
foot including numbness to the digits.  In another letter 
dated the same month, the podiatrist wrote that he had 
reviewed medical records the Veteran provide from 2007 to the 
present at the time of his initial presentation in September 
2009.  

The Board finds that the December 2009 letter from the 
private podiatrist does not constitute competent medical 
evidence which links a currently existing right second toe 
disability to the Veteran's active duty service.  The author 
of the letter wrote that he had reviewed medical evidence but 
this was apparently just VA records dated from 2007 to the 
present.  There is no indication that the private podiatrist 
reviewed the service treatment records when formulating the 
opinion.  This significantly reduces the probative value of 
the opinion because, as set out above, there is no evidence 
in the service treatment records of any injury to the right 
second toe.  The Court has held that post service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  The Board notes the private podiatrist 
referred to a Dr. K. finding a correlation between fracture 
fragments of the right foot and the injury which previously 
occurred based on pre-operative X-rays.  This evidence has 
not been associated with the claims file.  The reference to 
Dr. K. relates to an injury to the right foot.  A right toe 
injury was not referenced.  There is no indication that Dr. 
K. linked a right toe injury to any incident of active duty.  
Based on the above, the Board finds that the preponderance of 
the medical evidence of record is against a finding that the 
Veteran currently experiences residuals of a fracture of the 
right second toe which are etiologically linked to his active 
duty service.  

The only other evidence of record which indicates that the 
Veteran currently experiences residuals of a fracture of the 
right second toe which were caused by active duty is the 
Veteran's own allegations and testimony.  As set out above, 
the Veteran is not competent to provide an opinion as to the 
etiology of any currently existing residuals of a fracture of 
the right second toe.  

The Veteran has alleged that there is continuity of 
symptomatology from the time of the in-service motor vehicle 
accidents to the present.  The Board finds, however, that the 
clinical evidence of record does not support such a finding.  

The service treatment records do not document any complaints 
regarding the right second toe after the initial treatment 
was rendered in June 1957.  As of July 1957, it was noted 
that the fracture of the right third toe was healing 
satisfactory and no further treatment was warranted.  At the 
time of the discharge examination which was conducted in June 
1957, the Veteran only reported problems with an occasional 
headache which was the result of a motor vehicle accident two 
months prior.  He did not indicate in any way that he had or 
had had difficulties with continuing pain in his right second 
toe.  

The first medical evidence of record is dated many years 
after the Veteran's discharge.  This evidence is silent as to 
complaints of, diagnosis of or treatment for problems with 
the right second toe until 2007.  The Veteran filled out a 
"pain drawing" sometime in 1990.  He did not indicate that 
his right foot and/or right second toe was productive of 
numbness, pins and needles, burning pain, stabbing pain or 
aching pain.  In December 2002, the Veteran denied chronic 
pain.  He also denied joint pain, swelling or weakness.  
Physical examination of the extremities revealed bilateral 
hallux valgus and dry, coarse skin on the feet.  In October 
2003, the Veteran denied any numbness or tingling in his 
feet.  He also denied problems with gait or balance.  The 
Veteran complained of low back pain since a 1965 motor 
vehicle accident but did not indicate he had continuous 
problems with his right foot or second toe.  A December 2003 
VA clinical record indicates the Veteran was being seen as a 
follow-up for gout in the right foot.  The Veteran reported 
the onset of symptoms two days prior.  He denied new pain or 
ongoing pain.  He did not report on the presence of right 
second toe pain.  The Veteran was hospitalized for right knee 
pain and gouty arthritis in March 2004.  While knee problems 
were 


reported, there was no report of right foot or right second 
toe pain.  It was not until 2007 that clinical records 
reference allegations of continuous pain in the right second 
toe.  The records prior to this time were either silent as to 
pertinent complaints or the Veteran denied having chronic 
pain.  While the Veteran has alleged that he had had 
continuous problems with the right second toe, the Board 
finds the preponderance of the clinical records which are 
based on reports of symptomatology supplied by the Veteran 
contradict the Veteran's allegations of continuity of 
symptomatology of a right second toe problem which was in 
existence from the time of active duty to the present.  The 
Veteran did not claim entitlement to service connection for 
residuals of a fracture of the right second toe until June 
2002 despite the fact that he had filed an earlier claim in 
November 1994.  It is not apparent to the Board why the 
Veteran did not file a claim for compensation in 1994 at the 
time he filed the other claim if, in fact, the Veteran had 
had continuous right second toe symptomatology since the time 
of discharge.  Based on the above, the Board finds that there 
is no continuity of symptomatology of a fracture of the right 
second toe from the time of discharge to the present.  

There is no competent evidence of record of the presence of 
arthritis of the right second toe to a compensable degree 
dated within one year of discharge which would allow for the 
grant of service connection on a presumptive basis.  There 
are no medical records at all dated within one year of 
discharge which pertain to problems with the right second 
toe.  Service connection is not warranted for arthritis of 
the right second toe on a presumptive basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
residuals of a fracture of the right second toe.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


